PER CURIAM.
Plaintiff Day seeks to appeal an order which states “the Defendant, Florida Insurance Guaranty Association’s Motion for Final Summary Judgment be and the same is hereby granted.” This is not a final decision, order, judgment or decree within the contemplation of Fla.R.App.P. 3.2(b). Likewise, this case is not one which formerly would have been cognizable in equity so the order is not subject to an interlocutory appeal. Fla.R.App.P. 4.2(a).
Therefore, we have no jurisdiction, and this appeal is hereby dismissed sua sponte. Rizzuto v. DiPaolo, 357 So.2d 490 (Fla. 2d DCA, opinion filed Apr. 19, 1978); Arnold v. Brady, 178 So.2d 732 (Fla. 2d DCA 1965).
GRIMES, Acting C. J., and RYDER and DANAHY, JJ., concur.